IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

TYRONE MCAFFEE,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-250

JULIE L. JONES, Secretary,
FLORIDA DEPARTMENT OF
CORRECTIONS, STATE OF
FLORIDA,

     Appellee.
_____________________________/

Opinion filed August 11, 2016.

An appeal from the Circuit Court for Gulf County.
John L. Fishel, II, Judge.

Appellant Tyrone McAffee, Pro Se.

Pamela Jo Bondi, Attorney General, and Michael Schaub, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY, KELSEY, and M.K. THOMAS, JJ., CONCUR.